Carroll, J.
By three instruments executed at the same time, parts of the same transaction, the plaintiff and defendant entered into a contract for the conditional sale of a sedan motor vehicle. One of the documents is called a ‘ ‘ lease ” and provided for the conditional sale of the sedan to the plaintiff at the price of $3,136. The other documents are the “contract” and a note for $1,936. The paper spoken of as the “contract” contained a stipulation that a coupe automobile would be taken in trade, for which there was to be credited to the plaintiff $1,200; “Notice of 30 days to be given Mr. Skilton before we take the car.” The lease did not contain such a provision.
The master found that after the parties had signed the paper called the “contract” and before the “lease” was signed, the plaintiff’s agent directed the defendant’s attention to the fact that the “lease” did not mention that the coupe was to be taken and a credit of $1,200 given; that thereupon the defendant’s agent said that for purposes of banking and discounting “said note the defendant could not have said clause in the Tease.’ ” The master also found that the plain-. tiff’s agent objected to signing the “lease” unless it was understood that the “contract” governed, and upon being assured that it did, the plaintiff’s agent signed the “lease” *597and note; that the defendant has never given the plaintiff thirty days’ notice of its intention to take the coupe; that on November 1, 1927, the plaintiff did not tender payment on the note, the defendant having notified her, on October 10, that it refused to take the coupe automobile; and that on December 6 the defendant replevied the sedan.
In the Superior Court a decree was entered requiring the defendant to deliver the sedan to the plaintiff, and directing the plaintiff to deliver to the defendant the coupe mentioned in the “contract” and to pay the defendant $736, and interest; the defendant was ordered to pay the plaintiff $300 as damages, and costs.
The three documents were executed together as parts of the same transaction. They may all be considered in determining the real contract of the parties; and the stipulation in one of the papers, that the coupe was to be taken in trade and credited to the plaintiff at $1,200, was as much a part of the contract as it would be if the entire contract were written on one piece of paper. Payson v. Lamson, 134 Mass. 593. Thomson v. Beal, 48 Fed. Rep. 614.
The defendant replevied the sedan and we understand that this action is now pending. But it is not argued by the defendant that the action at law is a bar to the plaintiff’s relief in equity, and the defendant went to trial without raising this question. Ryan v. Annelin, 228 Mass. 591. Reynolds v. Grow, ante, 578.
Apparently the contention of the defendant is that the “lease” and “contract” were separate contracts; that the “lease” and note control; that the paper called the “contract” was of no effect. What has been said disposes of this argument. The findings of the master show that the three documents were parts of the same transaction.

Decree affirmed with costs.